Title: From Thomas Jefferson to Richard Harison and other District Attorneys, 12 August 1790
From: Jefferson, Thomas
To: Harison, Richard,et al.



Sir
New York August 12th. 1790

It is desirable that Government should be informed what proceedings have taken place in the several States since the Treaty with Great Britain, which may be considered by that Nation as infractions of the Treaty, and consequently that we should be furnished with copies of all acts, orders, proclamations, and decisions, legislative, executive, or judiciary, which may have affected the debts or other property, or the persons, of british subjects or american refugees. The proceedings subsequent to the Treaty will sometimes call for those also which took place during the war. No person is more able than yourself, Sir, to furnish us with a list of the proceedings of this kind which have taken place within your State, nor is there any one on whom we may with more propriety rely for it, as well as to take the trouble of furnishing us with exact copies of them. Should you be so kind as to state any facts or circumstances which may enter into the justification or explanation of any of these proceedings, they will be thankfully received; and it is wished the whole may come to hand between this and the last of October.
While I am troubling you with this Commission, I am obliged to add a second, which, being undertaken at this time, will abridge the labour of the first. It is found indispensable that we be possessed here of a complete collection of all the printed Laws and Ordinances, ancient and modern of every State of the union. I must ask the favour of you, Sir, to have such a collection made for us, so far as relates to your State. The volumes of this collection which, being more modern, may be more readily found, I will ask the favour of you to send immediately by whatever conveyance you think safest and best; those more rarely to be had, you will be so good as to forward from time to time, as you can get them. For your reimbursement, be pleased to draw on me, only expressing in your draught that it is for ‘the laws of your State purchased and forwarded for the United States.’ Or if it should be more convenient to you, I will at any time send you an order from the Treasury for your reimbursement on the Collector most convenient to you. This shall be as you please.
Your zeal for the general service needs not to be excited by information  that it is with the special approbation of the President of the United States that I address you on this occasion.—I have the honor to be with great regard Sir Your most obedient & Most humble Servt.,

Th: Jefferson

